TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00741-CR



                              Alfredo Juarez-Medrano, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 72609, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant was convicted of two counts of possession with intent to deliver a

controlled substance. The trial court has certified that appellant has waived the right to appeal. See

Tex. R. App. P. 25.2(a)(2). We therefore dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court

does not certify that defendant has right to appeal, “appeal must be dismissed”).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: January 7, 2015

Do Not Publish